UN|TED STATES DlSTRlCT COURT

a - 2:18-cr-OO759-C.]C Document 48 Filed 11/01/18 Page 1 of 2 Page |D #:160
Reset Form

CENTRAL DlSTRlCT OF CAL|FORN|A
CASE'SUMMARY

 

 

 

Case Number :j

u.s.A. v. Roberr Rundo

     

'.
,_.
\

:,; 0 Gl/ DefendantNumber 1
c/

 

indictment [| information

Year of Birth 1990

 

investigative agency (FB|, DEA, etc.) FB|

NOTE: A|| items MUST be completed. if you do not know the answer or a question is not applicable to your case, enter "NlA."

OFFENSE/VENUE

a. Offense charged as a:

|:] C|ass A l\/lisdemeanor [:| Minor Offense E Petty Offense
[:] C|ass B Nlisdemeanor [:| Class C Misdemeanor Felony
b. Date of Offense December 2016 - October 2018

 

c. County in Which first offense occurred

Los Angeles

 

d. The crimes charged are alleged to have been committed in
(CH ECK ALL THAT APPLY):

Los Angeles
[:| Orange

|:] Ventura

:] Santa Barbara
[:| Riverside |:| San Luis Obispo
San Bernardino [: Other

Citation of Offense 18 USC §§ 371, 2101, 2(a)

 

 

e. Division in Which the MAJOR|TY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
|:| Eastern (Riverside and San Bernardino) :] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series oftransactions been previously
filed and dismissed before tria|?

No [:] Yes

|f "Yes,“ Case Number:

 

Pursuant to Genera|Order16-05, criminal cases may be related
ifa previously filed indictment or information and the present
case:

a. arise out ofthe same conspiracy, common scheme,
transaction, series of transactions or events,' or

b. involve one or more defendants in common, and Would
entail substantial duplication of labor in pretria|, trial or
sentencing proceedings if heard by different judges.

Related CaSe(S), if any (MUST MATCH NOT|CE OF RELATED
CASE):

 

 

CR-72(12/17)

CASESUMMARY

PREV|CUSLY F|LED COMPLA|NT/CVB C|TAT|ON
A complaint/CVB citation Was previously filed on: 10/20/18

Case Number: 18-|V\J-2791

 

 

Assigned Judge: The Honorable S`teve Kim" ,\J

charging 18 u.s.c.§s 2101,371 ` ` w
The complaint/CVB citations
is still pending |_
l:l Was dismissed on: N/A _i
PREvlous couNsEL j 1; §
Was defendant previously represented? `;," N}S}> Yes
lF YES, provide Name: DFPD Ju|ia Deix|e,`r':,; §§
213-894-7550 v '

 

 

UE`]I_J

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/|nformation?

:| Yes* No

Wil| more than 12 days be required to present government's
evidence in the case-in-chief?

|:] Yes* NO

*AN ORIG|NAL AND 1 COPY (UNLESS ELECTRON|CALLY F|LED)
OF THE NOT|CE OF COMPLEX CASE MUST BE F|LED AT THE
T|ME THE |ND|C|'MENT |S F|LED |F E|THER "YES" BOX |S
CHECKED.

SUPERSED|NG |ND|CTMENT/|NFORMAT|ON
|S TH|S A NEW DEFENDANT? [:| Yes No
This is the N/A superseding charge (i.e., 15t,2nd).

The superseding case was previously filed on:
N/A

Case Number N/A

 

 

 

The superseded case:
|:] is still pending before Judge/Magistrate Judge

N/A

l:l Was previously dismissed on N/A

 

 

Are there 8 or more defendants in the superseding case?
|: Yes* No

Wi|| more than 12 days be required to present government's
evidence in the case*in-chief?

|j Yes* No

Was a Notice of Comp|e)< Case filed on the indictment or

information?
|:] Yes No

*AN OR|G|NAL AND 1 COPY OF THE NOT|CE OF COMPLEX CASE
MUST BE F|LED ATTHE TIME THE SUPERSED|NG |ND|CTMENT IS
F|LED lF EITHER "YES" BOX |S CHECKED.

Page 1 of2

Case 2:18-cr-OO759-C.]C Document 48 Filed 11/01/18 Page 2 of 2 Page |D #:161
UN|TED STATES DlSTRlCT COURT

CENTRAL DlSTRlCT 0F CAL|FORNIA
CASE SUMMARY

lNTERPRETER
is an interpreter required? |:1 YES NO
iF YES, list language and/or diaiect:

 

OTHER

Maie |:| Fema|e
U.S.Citizen |: A|ien

A|ias Name(s)

 

 

This defendant is charged in:
Ail counts

:} Only counts:

 

]:| This defendant is designated as "High Risi<" per
18 USC § 3146(a)(2) by the U.S. Attorney.

i:| This defendant is designated as "Speciai Case" per
18 USC § 3166(b)(7).

is defendantajuveniie? |:1 YeS NO
iFYES, should matter be sealed? [:1 Yes NO

The area(s) of substantive law that Wi|| be involved in this case
include(s):

[:1 financial institution fraud [:1 public corruption

[:i government fraud |:1 tax offenses

[:i environmental issues i___] mail/wire fraud

|:1 narcotics offenses 1:] immigration offenses
violent crimes/firearms |:] corporate fraud

1:1 Other

 

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time ofarrest on compiaint: N/A

b. Posted bond at complaint level on: N/A
in the amount of $ N/A

c. PSA supervision? I:i Y€S 1:1 NO
d. is on bail or release from another district:

 

 

Defendant is in custody:
a. Piace ofincarceration: |:} State Federa|

b. Name of institution: Metropo|itan Detention Center

 

c. if Federai, U.S. Marshais Service Registration Number:
77104-1 12

d_ Soieiy on this charge. Date and time ofarrest:

10/21/18, 7:31 a.m.
e. On another conviction: i:| Yes NO

|F YES; [:1 State [:| Federai [:| Writ ofissue
f. Awaiting trial on other charges: [:i Yes No
lF YES: [:] State l:] Federai AND

Name of Court:

 

 

 

Date transferred to federal custody:

This person/proceeding is transferred from another district
pursuant to F.R.Cr.P. 20 21 40

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information EXPLAiN:

 

 

 

Date November 1, 2018

1229 /
_ c‘5@iaturyssi§ant U.S. Attorney
David T. yan

Print Name

 

 

CR-72 (12/17)

CASE SUMMARY Page 2 0f2

